*185ON MOTION FOR REHEARING.
A re-examination of one of the questions argued in the briefs has convinced us that the verdict and judgment are excessive but that the error is one that may be cured by remittitur. The .obligation of defendant expressed in the contract was to pay the beneficiary $5000 within ninety days after receipt of proofs of loss, and further to pay $1300 in weekly installments of twenty-five dollars each, the first installment to be paid within ninety days of proofs of loss. Defendant denied all liability, thereby waiving proofs and also waiving the benefit of the clause giving defendant ninety days to pay the principal sum of $5000 and to begin the payment of the weekly installments. [Hasmer Bros. v. Ins. Co., 80 Mo. App. 419; Phillips v. Ins. Co., 14 Mo. 220.]
This suit was commenced nineteen weeks after the death of the member and at that time the matured part of defendant’s obligation consisted of the principal sum of $5000 and of nineteen past due weekly installments of twenty-five dollars each. The instructions given at the request of plaintiff expressed the proper view of the extent of the liability with one exception, viz., through an error they stated the weekly installments at fifty dollars per week instead of twenty-five dollars. The verdict followed the instructions and therefore was excessive in the sum of $475. The order of affirmance is withdrawn and in lieu thereof the following order is made. If within ten days from the date of the filing of this opinion a remittitur of $475- is entered by plaintiffs the judgment will be affirmed; otherwise it will be reversed and remanded.
All concur.